UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedJune 30, 2015 o TRANSITION REPORT UNDERSECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to HealthTalk Live, Inc. (Exact name of registrant as specified in its charter) Nevada 333-189735 45-1994478 (State or other jurisdiction of incorporation or organization) (SEC File Number) (IRS I.D.) 1955 Baring Boulevard Sparks, NV 89434 (Address of principal executive offices) (Zip Code) Registrant’s Telephone Number:(850) 329-5947 (Former name, former address and former three months, if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yesx Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yeso Nox As of August 14, 2015 there were 32,217,585 sharesissued and outstanding of the registrant’s common stock. TABLE OF CONTENTS PART I — FINANCIAL INFORMATION Item 1. Financial Statements. 3 Item 2. Management’s Discussion and Analysis or Plan of Operation. 10 Item 3. Quantitative and Qualitative Disclosure about Market Risk. 14 Item 4. Controls and Procedures. 14 PART II — OTHER INFORMATION Item 1. Legal Proceedings. 15 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 15 Item 3. Defaults Upon Senior Securities. 15 Item 4. Mine Safety Disclosures. 15 Item 5. Other Information. 15 Item 6. Exhibits. 16 2 PART I — FINANCIAL INFORMATION Item 1. Financial Statements HEALTHTALK LIVE, INC. BALANCE SHEETS June 30, March 31, 2015 2015 ASSETS Current assets - Cash $ 254 $ 13,836 Non-current assets: Net property and equipment 42,252 47,252 Total assets $ 42,506 $ 61,088 LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities - Accounts payable $ 21,623 $ 21,320 Long-term liability - Due to officers 87,100 95,600 Stockholders' deficit: Common stock; par value $.001 100,000,000 shares authorized; 32,217,585 issued and outstanding 32,218 32,218 Additional paid-in capital 219,540 219,540 Accumulated deficit (317,975 ) (307,590 Total stockholders' deficit (66,217 ) (55,832 Total liabilities and stockholders' deficit $ 42,506 $ 61,088 See accompanying notes to the financial statements. 3 HEALTHTALK LIVE, INC. STATEMENTS OF OPERATIONS Quarter ended Quarter ended June 30, 2015 June 30, 2014 Revenues $ 737 $ 653 Operating expenses: Legal and professional - 9,500 Advertising and promotion 3,700 - Depreciation and amortization 5,000 3,000 Website hosting and maintenance 495 1,002 Office and other expenses 1,492 1,100 Computer 154 - Bank and credit card charges 278 388 Total operating expenses 11,119 14,990 Net loss $ (10,382 ) $ (14,337 ) Loss per Share: Basic and diluted loss per share $ - $ - Basic and diluted weighted average shares outstanding 21,217,585 31,823,629 See accompanying notes to the financial statements. 4 HEALTHTALK LIVE, INC. STATEMENTS OF CASH FLOWS Quarter ended Quarter ended June 30, 2015 June 30, 2014 Cash flows provided by (used in) operating activities: Net loss $ (10,382 ) $ (14,337 ) Adjustments to reconcile net loss to net cash provided by operating activities: Depreciation and amortization 5,000 3,000 Increase in liabilities: Accounts payable 300 10,405 Net cash (used in) operating activities (5,082 ) (932 ) Cash flows provided by (used in) financing activities: Payments on due to officers (8,500 ) - Proceeds on due to officers - 15,000 Net cash provided by (used in) financing activities (8,500 ) 15,000 Increase (decrease) in cash (13,582 ) 14,068 Cash-beginning of period 13,836 1,112 Cash-end of period $ 254 $ 15,180 Cash paid for interest: $ - $ - See accompanying notes to the financial statements. 5 HEALTHTALK LIVE, INC. NOTES TO FINANCIAL STATEMENTS 1.Summary of Significant Accounting Policies This summary of significant accounting policies is presented to assist the reader in understanding and evaluating the financial statements. The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Cash and Cash Equivalents The Company considers all highly liquid debt instruments purchased with a maturity of three months or less to be cash equivalents. Property and Equipment Property and equipment are stated at cost. Depreciation is provided by the straight-line method over the useful lives of the related assets, from three to five years. The cost of building the Company’s website has been capitalized and amortized over a period of three years. Expenditures for minor enhancements and maintenance are expensed as incurred. Income Taxes The Company is subject to income taxes in the U.S.Significant judgment is required in evaluating our uncertain tax positions and determining our provision for income taxes. In accordance with FASB ASC Topic 740, “Income Taxes,” the Company provides for the recognition of deferred tax assets if realization of such assets is more likely than not. The Company accounts for income tax under the provisions of FASB ASC Topic 740, “Income Taxes”, which requires recognition of deferred tax assets and liabilities for the expected future tax consequences of the events that have been included in the financial statements or tax returns. Deferred income taxes are recognized for all significant temporary differences between tax and financial statements bases of assets and liabilities.Valuation allowances are established against net deferred tax assets when it is more likely than not that some portion or all of the deferred tax asset will not be realized. 6 HEALTHTALK LIVE, INC. NOTES TO FINANCIAL STATEMENTS 1. Summary of Significant Accounting Policies (continued) Fair Value of Financial Instruments The Company applies the provisions of accounting guidance, FASB Topic ASC 825 that requires all entities to disclose the fair value of financial instruments, both assets and liabilities recognized and not recognized on the balance sheet, for which it is practicable to estimate fair value, and defines fair value of a financial instrument as the amount at which the instrument could be exchanged in a current transaction between willing parties.As of June 30, 2015 and 2014 the fair value of cash and accounts payable, approximated carrying value due to the short maturity of the instruments, quoted market prices or interest rates which fluctuate with market rates. 2. GOING CONCERN The accompanying financial statements have been prepared assuming the Company will continue as a going concern, which contemplates, among other things, the realization of assets and satisfaction of liabilities in the normal course of business.For the three months ended June 30, 2015, the Company had an accumulated deficit of approximately $318,000, had net losses of approximately $10,000 and net cash used in operating activities of approximately $5,000, with little revenue earned since inception, and a lack of operational history.These matters, among others, raise substantial doubt about the Company’s ability to continue as a going concern. While the Company is attempting to commence operations and generate revenues, the Company’s cash position may not be significant enough to support the Company’s daily operations.Management intends to raise additional funds by way of additional public and/or private offerings of its stock.Management believes that the actions presently being taken to further implement its business plan and generate revenues provide the opportunity for the Company to continue as a going concern.While the Company believes in the viability of its strategy to generate revenues and in its ability to raise additional funds, there can be no assurances to that effect.The ability of the Company to continue as a going concern is dependent upon the Company’s ability to further implement its business plan and generate revenues. The financial statements do not include any adjustments that might be necessary if the Company is unable to continue as a going concern. 7 HEALTHTALK LIVE, INC. NOTES TO FINANCIAL STATEMENTS 3. PROPERTY AND EQUIPMENT Quarter ended June 30, 2015 Year ended March 31, 2015 Website development $ 88,965 $ 88,965 Studio and office equipment 22,266 22,266 111,221 111,221 Less: accumulated depreciation and amortization (68,979 ) (63,979 ) Ending Balance $ 42,252 $ 47,252 4. RELATED PARTY TRANSACTIONS Loan from officers-stockholders During the quarter ended June 30, 2015, the Company repaid loans to its officers, John and Vicki Yawn in the amount of $8,500, resulting in a net balance due them of $87,100 as of June 30, 2015. The loans are for the purpose of the Company’s operations and is unsecured without interest. As the Company generates sufficient cash flows from operations, the loans will be repaid. 8 HEALTHTALK LIVE, INC. NOTES TO FINANCIAL STATEMENTS 5. EARNINGS PER SHARE FASB ASC Topic 260, Earnings Per Share, requires a reconciliation of the numerator and denominator of the basic and diluted earnings (loss) per share (EPS) computations. Basic earnings (loss) per share are computed by dividing income available to common shareholders by the weighted-average number of common shares outstanding during the period. Diluted earnings (loss) per share is computed similar to basic earnings per share except that the denominator is increased to include the number of additional common shares that would have been outstanding if the potential common shares had been issued and if the additional common shares were dilutive. The Company had no potential additional dilutive securities outstanding for the quarter ended June 30, 2015 or the fiscal year ended March 31, 2015. The following table sets forth the computation of basic and diluted net income per share: June 30, 2015 March 31, 2015 Net loss attributable to the common stockholders $ (10,382 ) $ (70,983 ) Basic weighted average outstanding shares ofcommon stock 32,217,585 31,217,585 Dilutive effect of common stock equivalent - - Diluted weighted average common stock andcommon stock equivalents 32,217,585 31,217,585 Earnings (loss) per share: Basic and diluted $ (0.00 ) $ (0.00 ) 9 Item 2. Management’s Discussion and Analysis or Plan of Operation. The following discussion of our financial condition and results of operations should be read in conjunction with our financial statements and the related notes, and other financial information included in this Form 10-Q. Our Management’s Discussion and Analysis contains not only statements that are historical facts, but also statements that are forward-looking. Forward-looking statements are, by their very nature, uncertain and risky. These risks and uncertainties include international, national, and local general economic and market conditions; our ability to sustain, manage, or forecast growth; our ability to successfully make and integrate acquisitions; new product development and introduction; existing government regulations and changes in, or the failure to comply with, government regulations; adverse publicity; competition; the loss of significant customers or suppliers; fluctuations and difficulty in forecasting operating results; change in business strategy or development plans; business disruptions; the ability to attract and retain qualified personnel; the ability to protect technology; the risk of foreign currency exchange rate; and other risks that might be detailed from time to time in our filing with the Securities and Exchange Commission. Although the forward-looking statements in this Quarterly Statement reflect the good faith judgment of our management, such statements can only be based on facts and factors currently known by them. Consequently, and because forward-looking statements are inherently subject to risks and uncertainties, the actual results and outcomes may differ materially from the results and outcomes discussed in the forward-looking statements. You are urged to carefully review and consider the various disclosures made by us in this report and in our other reports as we attempt to advise interested parties of the risks and factors that may affect our business, financial condition, and results of operations and prospects. Overview Our business provides traditional plus natural health and wellness information services through our real-time interactive website, HealthTalkLive.com, and through our Live Radio Show on Sirius/XM channel 131 distributed through Salem Radio Network and other affiliate radio stations. For the most part, the affiliate radio stations will be an additional source of revenue, web traffic and advertising. Users of our site have access to information on traditional and natural methods of health care and how to employ those methods, either alone or as a compliment modern medical treatment. HealthTalkLive.com is an integrative health site. On July 11, 2014 HealthTalk Live Inc., entered into a long term continuing contract with Salem Radio Network (SRN) to distribute the live call-in radio show, Health Talk Live, on Sirius/XM satellite radio channel 131 Saturdays 1-2 PM Eastern, starting August 2, 2014. The show is also being streamed live worldwide and available for simultaneous affiliate radio station rebroadcast by either direct satellite connection or broadcast quality Computer Modem (CM). Affiliate stations may also download the show by file transfer protocol (FTP) for replay during a different time slot. On our site, information is disseminated through the live chat forum, reference center, news E-newsletters, Health Tools, Medical Videos. The type of information disseminated through the web site is highly customizable to the user’s inputs. The information distributed comes from Health Guides and personal Health Calculators that are widely available in Health and Medical Journals. In some cases, the “forum” or open “blog” will answer individual questions. These questions are answered by various users of the site and are not validated or endorsed by the company. All statements are the opinion of Company and are not intended to diagnose, treat, cure or prevent any disease. The information disseminated on the radio show is live in real time although the stream is delayed 8 seconds. Affiliate stations may rebroadcast our show in any time slot they wish, any show replayed in any time slot other than live is considered a delayed broadcast. 10 The Company’s advice for wellness includes integrative medicine. The National Institute of Health defines Integrative Medicine as the combination of conventional medicine with Complementary and Alternative Medicine for which there is evidence of safety and effectiveness. Integrative Medicine is designated to treat the person and not just the disease. This approach depends on a partnership between the patient and the doctor, where the goal is to treat the mind, body, and spirit all at the same time. The Company believes that through integration, more time and attention can be spent on a broader approach to healing, and is not based entirely on Western Medical thought. The National Center for Complementary and Alternative Medicine (NCCAM), part of the National Institute of Health (nih.gov) is in the process of changing its name to the National Center for Research on Complementary and Integrative Health (NCRCI). National Center for Complementary and Alternative Medicine (NCCAM), part of the National Institute of Health (nih.gov) changed its name to the National Center for Complementary and Integrative Health (NCCIH) effective January 1, 2015. The business plan calls for revenues to be generated through individual monthly subscriptions, affiliate radio stations and advertising on the web-portal. As of the current date, the company has entered into agreements with outside vendors for additional services regarding advertising or revenue sharing. Individual monthlysubscriptions will eventually be phased out as advertising and affiliate station revenue increases. HealthTalk Live is no longer actively pursuing Platinum Members; although Platinum members can and do continue to enroll. As of the date of this quarterly filing, we have generated minimal revenues. However, we have done all the necessary work to have our registration statement declared effective by the SEC on October 17, 2013 and have obtained and OTC Market trading symbol of HLTK. Results of Operations For the three months ended June 30, 2015 vs. June 30, 2014 Revenue For the three months ended June 30, 2014, the company had net total revenues of $653 which came from the sale of subscription agreements to its website. For the three months ended June 30, 2015, the company had net total revenues of $737 an increase of 13% which came from the increase in subscription agreements to its website. Expense Our expenses consist of selling, general and administrative expenses as follows: For the three months ended June 30, 2014 there were a total of $14,990 in operating expenses, which includes Legal and professional fees of $9,500, Bank fees $388, office and other expenses of $1,100, advertising and promotion $0., website hosting and maintenance of $1,002 and depreciation and amortization of $3,000. For the three months ended June 30, 2015, there were a total of $11,119 in operating expenses, which includes Legal and professional fees of $0., Website hosting and maintenance of $495, Office and other expenses $1,492, Bank fees $278, depreciation and amortization$5,000 and advertising and promotion $3,700. Decreases in operating expenses were mainly due to the decreases in Legal and Professional fees. We expect selling, general, and administrative expenses to increase in future periods as we initiate a number of marketing and promotional activities as well as maintaining our public listing. 11 Income & Operation Taxes We are subject to income taxes in the U.S. We paid no income taxes in the USA for thethree months ended June 30, 2015 due to the net operation loss in theUSA. Net Loss We incurred net losses of $14,337 for the three months ended June 30, 2014 and net losses of $10,382 for the three months ended June 30, 2015. Thedecrease in net loss was mainly due to decreases in Legal and Professional fees. Commitments and Contingencies Our web presence is being hosted by a 3rdParty Hosting Company. We are a month-to-month contract with this company. The information on our website is not sourced from any particular vendor, but contains abstractions from commonly available medical journals and information based media outlets. We offer various levels of paid subscriptions: Subscription Options Monthly Silver Membership -Free - Ongoing One (1) month of Silver Membership, including access to our forums and E-newsletters. Monthly Platinum Membership - 6.95 USD per 1 month - for 1 time One (1) month of Platinum Membership, including access to our forums and reference center. Monthly Platinum Membership - 6.95 USD per 1 month - Ongoing Monthly Platinum Membership - Autobill. If you would like to be billed automatically, without having to renew every month, please select this option. Semi-Annual Platinum Membership - 34.75 USD per 6 months - for 1 time Six (6) months of Platinum Membership, including access to our forums and reference center. Annual Platinum Membership - 69.50 USD per 1 year - for 1 time One (1) year of Platinum Membership, including access to our forums and reference center. While we encourage members to visit participating vendors that offer discounts to our members, we have not received any compensation or a percentage of sales at this time. Foreign Currency Translation The Company has determined the United States dollars to be its functional currency for HealthTalk Live Inc. We do have subscribers and visitors from overseas, however all transactions are in United States Dollars. There were no foreign currency translation effects on our financial presentation. 12 Liquidity and CapitalResources Three Months Ended June 30, 2015 Fiscal Year Ended March 31, 2015 Current Ratio .01 .65 Cash $ 254 13,836 Working Capital $ (21,369 ) (7,484 ) Total Assets $ 42,506 61,088 Total Liabilities $ 108,723 116,920 Total Equity $ (66,217 ) (55,832 ) Total Debt/Equity Inf Inf *Current Ratio Current Assets /Current Liabilities ** Total Debt / Equity Total Liabilities / Total Stockholders’ Equity. The Company had cash and cash equivalents of $254 and working capital of ($21,369) for the three months ended June 30, 2015. For the Fiscal Year ended March 31, 2015 the Company had cash and cash equivalents of $13,836 and working capital of ($7,484). As of the three months ended June 30, 2015 the Company had $108,723 in Total Liabilities and Debt and for the Fiscal Year ended March 31, 2015, the company had $116,920 in Liabilities and Debt. Our business plan includes the following milestones: Milestones EVENT ACTION ESTIMATED TIME TO COMPLETE ESTIMATED COST Hiring Symposium Attract talent to build new, fully interactive website 6-8 months (prior to launch) $750,000 - $ 1,000,000 Additional Hiring Hire forum moderators to cover the website 24 hours a day, seven days a week 1 month (prior to launch) $600,000 for first year Hire staff researchers for radio program, news section, and reference center 4-5 months (prior to launch) $600,000 for first year Advertising Live Radio Show Plus Internet and TV Advertising As soon as practical $500,000 – $700,000 TOTAL $2,450,000 - $2,900,000 The primary obstacle to implementing this plan would be if we are unable to raise the capital necessary to fund such a large expansion. We believe that becoming a public company will facilitate our ability to raise some or all of this additional capital. If we are unable to raise the entire $2,450,000 to $2,900,000 we estimate is necessary for the expansion described above we will use the actual funds raised to hire at least two designers and six programmers. In the event that we do not raise the entire amount we will also drop all television advertising and focus our efforts on Live Radio plus search engine optimization. As of June 30, 2015, HealthTalk Live, Inc has $254 in cash on-hand. If we maintain operations at current levels, we anticipate we will incur approximately $48,000 in additional expenses in the next 12 months. We anticipate additional costs associated with our staying public in the next 12 months of approximately $20,000. Accordingly, we estimate a burn rate of $5,700 per month during the next 12 months. These numbers are based on the maintenance of the website and professional expenses. We anticipate funding these anticipated expenses with revenues. If we do not generate enough revenue through memberships and advertising to cover our estimated expenses for the next 12 months, our President Johnie Yawn and our Secretary Vicki Yawn have agreed to loan the Company money to continue operations. The Company owes $87,100 as of June 30, 2015 to Johnie and Vicki Yawn from previous loans for operations. These loans were made on an oral basis without interest, due upon demand. Management is under no obligation to loan the Company additional funds for operations. If Johnie and Vicki Yawn exercise their rights under the loan agreement and demand immediate repayment of all sums due, it is currently unlikely that the Company has the resources to make such repayments and may not have such resources in the future if such demand were made, which in the worst case could cause the Company to have to cease operations as the Company would have no funds available to continue operations. Our auditor has indicated in its report that our losses and need to rely on loans from management raises substantial doubt about our abilityto continue as a going concern. 13 Item 3. Quantitative and Qualitative Disclosure about Market Risk Not applicable. Item 4. Controls and Procedures. Evaluation of Disclosure Controls and Procedures The Company has established disclosure controls and procedures to ensure that information required to be disclosed in this quarterly report on Form 10-Q was properly recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. The Company’s controls and procedures are designed to ensure that information required to be disclosed by the Company in the reports that it files or submits under the Act is accumulated and communicated to the Company’s management, including its principal executive and principal financial officers to allow timely decisions regarding required disclosure. We carried out an evaluation of the effectiveness of the design and operation of our disclosure controls and procedures (as defined in Exchange Act Rules 13a-15(e) and 15d-15(e)) at June 30, 2015 based on the evaluation of these controls and procedures required by paragraph (b) of Rule 13a-15 or Rule 15d-15 under the Exchange Act. This evaluation was carried out under the supervision and with the participation of our Chief Executive Officer/Chief Financial Officer. Based upon that evaluation, our Chief Executive Officer/Chief Financial Officer concluded that, at June 30, 2015, our disclosure controls and procedures are not effective. Changes in Internal Control over Financial Reporting There have been no changes in the Company's internal control over financial reporting that occurred during the Company's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the Company's internal control over financial reporting. 14 PART II — OTHER INFORMATION Item 1. Legal Proceedings. None. Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. (a)Unregistered Sales of Equity Securities. The Registrant did not sell any unregistered securities during the three months ended June 30, 2015. (b)Use of Proceeds. The Registrant did not sell any unregistered securities during the three months ended June 30, 2015. Item 3. Defaults Upon Senior Securities. None. Item 4. Mine Safety Disclosures. Not applicable. Item 5. Other Information. Not applicable. 15 Item 6. Exhibits. (a) Exhibits. Exhibit No. Document Description 31.1 CERTIFICATION of CEO/CFO PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002. 32.1 * CERTIFICATION of CEO/CFO PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 Exhibit 101 Interactive data files formatted in XBRL (eXtensible Business Reporting Language): (i) the Consolidated Balance Sheets, (ii) the Consolidated Statements of Operations, (iii) the Consolidated Statements of Cash Flows, and (iv) the Notes to the Consolidated Financial Statements.** 101.INS XBRL Instance Document** 101.SCH XBRL Taxonomy Extension Schema Document** 101.CAL XBRL Taxonomy Extension Calculation Linkbase Document** 101.DEF XBRL Taxonomy Extension Definition Linkbase Document** 101.LAB XBRL Taxonomy Extension Label Linkbase Document** 101.PRE XBRL Taxonomy Extension Presentation Linkbase Document** * This exhibit shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934 or otherwise subject to the liabilities of that section, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933 of the Securities Exchange Act of 1934, whether made before or after the date hereof and irrespective of any general incorporation language in any filings. ** XBRL (Extensible Business Reporting Language) information is furnished and not filed or a part of a registration statement or prospectus for purposes of Sections 11 or 12 of the Securities Act of 1933, as amended, is deemed not filed for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, and otherwise is not subject to liability under these sections. 16 SIGNATURES In accordance with the requirements of the Exchange Act, the registrant caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. HealthTalk Live, Inc., a Nevada corporation Date: August 21, 2015 By: /s/ Johnie M. Yawn Johnie M. Yawn Principal Executive Officer In accordance with the Exchange Act, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. Date: August 21, 2015 By /s/ Johnie M. Yawn Johnie M. Yawn Principal Executive Officer, Principal Financial Officer and Principal Accounting Officer 17 EXHIBIT INDEX Exhibit No. Document Description 31.1 CERTIFICATION of CEO/CFO PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002. 32.1 * CERTIFICATION of CEO/CFO PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 Exhibit 101 Interactive data files formatted in XBRL (eXtensible Business Reporting Language): (i) the Consolidated Balance Sheets, (ii) the Consolidated Statements of Operations, (iii) the Consolidated Statements of Cash Flows, and (iv) the Notes to the Consolidated Financial Statements.** 101.INS XBRL Instance Document** 101.SCH XBRL Taxonomy Extension Schema Document** 101.CAL XBRL Taxonomy Extension Calculation Linkbase Document** 101.DEF XBRL Taxonomy Extension Definition Linkbase Document** 101.LAB XBRL Taxonomy Extension Label Linkbase Document** 101.PRE XBRL Taxonomy Extension Presentation Linkbase Document** * This exhibit shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934 or otherwise subject to the liabilities of that section, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933 of the Securities Exchange Act of 1934, whether made before or after the date hereof and irrespective of any general incorporation language in any filings. ** XBRL (Extensible Business Reporting Language) information is furnished and not filed or a part of a registration statement or prospectus for purposes of Sections 11 or 12 of the Securities Act of 1933, as amended, is deemed not filed for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, and otherwise is not subject to liability under these sections. 18
